Citation Nr: 1116274	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had a Travel Board hearing in August 2009.  A transcript is associated with the claims folder.

The issues on appeal were previously before the Board in November 2009, at which time they were remanded to obtain an appropriate VA examination with a thorough nexus opinion that contemplated the Veteran's specific allegations of etiology, to include an infection and high fever while in service, as well as acoustic trauma.  In addition, on remand the RO was directed to obtain personnel records.  Although the latter was completed, the nexus opinion is not in compliance with the remand order.  

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam as a construction draftsman with the U.S. Army.  He contends, in essence, that he developed permanent bilateral hearing loss and tinnitus as a result of exposure to noise in service, or, alternatively, due to an episode of viral pneumonia experienced in service. 

The service treatment records confirm that the Veteran experienced viral pneumonia in June and July 1966, and that he had a fever during the course of this illness.  The Veteran has stated that he experienced a noticeable decrease in his ability to hear things clearly during the course of the illness, and the Board finds this assertion credible.  Indeed, the RO scheduled a VA audiology examination to determine if it was at least as likely as not that current hearing loss or tinnitus resulted from the in-service illness.  In May 2007, the examiner focused on how the service separation examination did not include a finding of abnormal hearing, and concluded that neither the tinnitus nor hearing loss was caused by in-service acoustic trauma.  The examiner, however, did not respond to the RO's question regarding whether the current hearing loss or tinnitus was related to the in-service viral infection.  Thus, in November 2009, the Board remanded the claim for further development, to include an examination that specifically addressed the question posited by the RO, whether the in-service pneumonia had any role in causing hearing loss or tinnitus.  

The Veteran had a subsequent March 2010 examination.  At that time his in-service history was reviewed, including high fevers with both malaria and viral pneumonia, during which he experienced hearing loss.  The examiner again provided a negative nexus opinion providing that neither the hearing loss nor tinnitus was due to or a result of acoustic trauma during military service.  The reasoning noted normal hearing on entrance and separation examinations; that there was not a threshold shift while in the military; and that there was no noise-induced hearing pathology or in-service documentation regarding tinnitus.  The examiner, however, once again did not specifically address the question of whether the Veteran's hearing loss or tinnitus could be caused by or related to his in-service viral infections and high fevers with temporary difficulty hearing.  

Thus, the Board's November 2009 remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran's claims must be remanded for an examiner to address the etiology of the Veteran's hearing loss and tinnitus once again, specifically addressing the effects of the in-service infections and high fevers.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purpose of clarifying the etiology of his current bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus are causally related to the Veteran's active service or any incident therein, specifically the Veteran's in-service infections and high fevers.  A complete rationale for the opinion should be provided.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


